BLAND, P. J.
Rule 15, of this court, requires the appellant in a civil case to file with the clerk of the court, at least one day before the cause is called for trial, four copies of a brief, containing: “First. A clear and concise statement of the pleadings and facts shown by the record. Second. An enumeration in numerical order of the points or legal propositions made or relied on, accompanied by the citation of authorities supporting each proposition,” etc.
Section 863, Eevised Statutes 1899, requires that on appeal or writ of error, each party on or before the day next preceding the day on which the cause is docketed for hearing shall make out and furnish the court with a clear and concise statement of the case and the points intended to be insisted on in argument.
Eule 15 is the court’s interpretation of this statute.
Appellant has substantially complied with the second, requirement of the statute by stating the propositions relied on for a reversal of the judgment, but has utterly failed to comply with the first requirement of the rule. The only reference to the pleadings or the facts made in her brief is the following parenthet*158ical sentence, to-wit: “See petition and evidence in the case.” The penalty for failure of appellant to comply with rule 15 is, that the court shall dismiss the appeal or reset the case (see rule 19). We have not been asked to reset the case, therefore,, we dismiss the appeal.
B.eyburn and Goode, JJ., concur.